Case 2:20-cv-01323 Document 1-2 Filed 09/03/20 Page 1 of 4




                                                         Exhibit A
                         Complaint/State Proclamation 20-19, Mar. 18, 2020

                               Court: W.D. Wash. Case No. ____________
                                                           Pacific Legal Foundation
                                                  255 South King Street, Suite 800
                                                 Seattle, WA 98104 - 425.576.0484
                Case 2:20-cv-01323 Document 1-2 Filed 09/03/20 Page 2 of 4




                              PROCLAMATION BY THE GOVERNOR
                               AMENDING PROCLAMATION 20-05

                                                   20-19
                                                  Evictions

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of Emergency for all
counties throughout Washington State as a result of the coronavirus disease 2019 (COVID-19) outbreak in
the United States and confirmed person-to-person spread of COVID-19 in Washington State; and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant progression in
Washington State, and the high risk it poses to our most vulnerable populations, I have subsequently issued
amendatory Proclamations 20-06, 20-07, 20-08, 20-09, 20-10, 20-11, 20-12, 20-13, 20-14, 20-15, 20-16,
20-17, and 20-18, exercising my emergency powers under RCW 43.06.220 by prohibiting certain activities
and waiving and suspending specified laws and regulations; and

WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to person which
may result in serious illness or death and has been classified by the World Health Organization as a
worldwide pandemic, continues to broadly spread throughout Washington State; and

WHEREAS, the COVID-19 pandemic is expected to cause a sustained global economic slowdown, which
is anticipated to cause an economic downturn throughout Washington State with layoffs and reduced work
hours for a significant percentage of our workforce due to substantial reductions in business activity
impacting our commercial sectors that support our state’s economic vitality, including severe impacts to
the large number of small businesses that make Washington State’s economy thrive; and

WHEREAS, many in our workforce expect to be impacted by these layoffs and substantially reduced work
hours are anticipated to suffer economic hardship that will disproportionately affect low and moderate
income workers resulting in lost wages and potentially the inability to pay for basic household expenses,
including rent; and

WHEREAS, the inability to pay rent by these members of our workforce increases the likelihood of
eviction from their homes, increasing the life, health, and safety risks to a significant percentage of our
people from the COVID-19 pandemic; and

WHEREAS, under RCW 59.12 (Unlawful Detainer) and RCW 59.18 (Residential Landlord Tenant Act)
tenants seeking to avoid default judgment in eviction hearings need to appear in court in order to avoid
losing substantial rights to assert defenses or access legal and economic assistance; and

WHEREAS, the Washington State Legislature has established a housing assistance program in Chapter
43.185 RCW pursuant to its findings in RCW 43.185.010 “that it is in the public interest to establish a
continuously renewable resource known as the housing trust fund and housing assistance program to assist
low and very low-income citizens in meeting their basic housing needs”; and
                Case 2:20-cv-01323 Document 1-2 Filed 09/03/20 Page 3 of 4



WHEREAS, a temporary moratorium on evictions throughout Washington State at this time will help
reduce economic hardship and related life, health, and safety risks to those members of our workforce
impacted by layoffs and substantially reduced work hours or who are otherwise unable to pay rent as a
result of the COVID-19 pandemic; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington State continue to
threaten the life and health of our people as well as the economy of Washington State, and remain a public
disaster affecting life, health, property or the public peace; and

WHEREAS, the Washington State Department of Health (DOH) continues to maintain a Public Health
Incident Management Team in coordination with the State Emergency Operations Center and other
supporting state agencies to manage the public health aspects of the incident; and

WHEREAS, the Washington State Military Department Emergency Management Division, through the
State Emergency Operations Center, continues coordinating resources across state government to support
the DOH and local health officials in alleviating the impacts to people, property, and infrastructure, and
continues coordinating with the DOH in assessing the impacts and long-term effects of the incident on
Washington State and its people.

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the above-noted
situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that a state of emergency
continues to exist in all counties of Washington State, that Proclamations 20-05 and all amendments thereto
remain in effect, and that Proclamation 20-05 is amended to temporarily prohibit residential evictions
statewide until April 17, 2020, as provide herein.

I again direct that the plans and procedures of the Washington State Comprehensive Emergency
Management Plan be implemented throughout State government. State agencies and departments are
directed to continue utilizing state resources and doing everything reasonably possible to support
implementation of the Washington State Comprehensive Emergency Management Plan and to assist
affected political subdivisions in an effort to respond to and recover from the COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to include the
National Guard and the State Guard, or such part thereof as may be necessary in the opinion of The
Adjutant General to address the circumstances described above, to perform such duties as directed by
competent authority of the Washington State Military Department in addressing the outbreak. Additionally,
I continue to direct the DOH, the Washington State Military Department Emergency Management
Division, and other agencies to identify and provide appropriate personnel for conducting necessary and
ongoing incident related assessments.

ACCORDINGLY, based on the above noted situation and under the provisions of RCW 43.06.220(1)(h),
and to help preserve and maintain life, health, property or the public peace, effective immediately and until
April 17, 2020, I hereby prohibit the following activities related to residential evictions by all residential
landlords operating residential rental property in Washington State:

    1.    Residential landlords are prohibited from serving a notice of unlawful detainer for default
          payment of rent related to such property under RCW 59.12.030(3).

    2.    Residential landlords are prohibited from issuing a 20-day notice for unlawful detainer related to
          such property under RCW 59.12.030(2), unless the landlord attaches an affidavit attesting that the
          action is believed necessary to ensure the health and safety of the tenant or other individuals.
               Case 2:20-cv-01323 Document 1-2 Filed 09/03/20 Page 4 of 4



   3.    Residential landlords are prohibited from initiating judicial action seeking a writ of restitution
         involving a dwelling unit if the alleged basis for the writ is the failure of the tenant or tenants to
         timely pay rent. This prohibition includes, but is not limited to, an action under Chapters 59.12 or
         RCW 59.18 RCW.

   4.    Local law enforcement is prohibited from serving or otherwise acting on eviction orders that are
         issued solely for default payment of rent related to such property. Nothing in this Proclamation is
         intended to prohibit local law enforcement from acting on orders of eviction issued for other
         reasons, including but not limited to waste, nuisance or commission of a crime on the premises.

Terminology used in these prohibitions shall have the meaning attributed in Chapter 59.18 RCW.

Violators of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 18th day of March, A.D., Two
Thousand and Twenty at Olympia, Washington.

                                                        By:


                                                                /s/
                                                        Jay Inslee, Governor




BY THE GOVERNOR:


       /s/
Secretary of State
